Citation Nr: 1644279	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left inguinal hernia.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications prescribed for service-connected disabilities.

4.  Entitlement to a rating in excess of 20 percent for hypertension.  

(The issue of whether new and material evidence was received to reopen a claim of service connection for a variously diagnosed psychiatric disability (and consideration of such disability on the merits) is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to April 1984 and from January 2003 to April 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied the service connection claims on appeal and granted an increased (to 20 percent) rating for hypertension.  

The issues of service connection for left inguinal hernia and erectile dysfunction are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have (or during the pendency of this claim to have had) a right or left ear hearing loss disability.

2.  The Veteran's hypertension is not shown to have been manifested by diastolic pressures predominantly 120 or more.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  A rating in excess of 20 percent for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Code 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter dated in February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in February 2012 (hypertension), March 2012 (hearing loss), and August 2014 (hypertension).  The Board finds that the reports of those examinations, together, contain sufficient clinical findings and information regarding the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record as it stands includes adequate competent evidence to decide the claims.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's DD Form 214 reflects that he served in an imminent danger pay area and he has (credibly) reported exposure to noise from nearby explosions and aircraft.  For the purpose of this evaluation, the Board concedes that the Veteran was exposed to hazardous level noise in service. 
However, the threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran has (or during the pendency of this claim has had) the disability for which service connection is sought, here, a bilateral hearing loss disability.  Hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above) and established by audiometry specified by regulation (38 C.F.R. § 4.85).

The Veteran's STRs indicate that in September 1982 he was seen for complaints of right ear impaired hearing; dirty ears were observed, and he was to return later for treatment.  His STRs are otherwise silent for complaints of, or treatment for, hearing loss.  

A February 2004 VA treatment record documents that, pure tone thresholds, in decibels, at that time (i.e., within the one-year presumptive period) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
10
10
15
10
20

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.

On March 2012 VA audiological examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
25
LEFT
15
20
15
20
15

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.

As noted above, hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above), and established by audiometry specified by regulation (38 C.F.R. § 4.85).  The audiometry of record, to include that obtained within the presumptive period, is silent for any puretone threshold in the relevant frequencies that exceed 25 decibels and speech discrimination (by Maryland CNC list testing) was 100 percent bilaterally.  Such hearing acuity does not meet the regulatory definition of a hearing loss disability for either ear.  See 38 C.F.R. § 3.385.  The Veteran has not alleged that his hearing has worsened since the March 2012 VA examination.  Furthermore, complaints of symptoms of difficulty hearing during service were attributed to another cause (dirty ears.)

As the Veteran is not shown to have a hearing loss disability in either ear, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in the matter must be denied.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran filed his claim in December 2011.  Consequently the period for consideration is from December 2010.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(1) (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 60 percent rating when diastolic pressures are predominantly 130 or more.  A 40 percent rating is warranted when diastolic pressures are predominantly 120 or more.  A 20 percent rating is warranted when diastolic pressures are predominantly 110 or more, or systolic pressures are predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101.

VA treatment records show that the Veteran receives on-going treatment for hypertension, to include prescribed medication.  Part of that treatment includes regular monitoring of his blood pressure.  During and just prior to the period on appeal, blood pressure readings noted on VA treatment include: 185/111; 177/112; 146/98;183/124; 160/90 (August 2010); 189/126;158/98 (October 2010); 207/129; 138/88 (December  2010); 139/80 (September 2011); 179/115, 184/126, 144/93, 196/117, 193/112, 171/110, 158/105, 156/102, 151/100, 150/103, 110/72, 121/81, 139/94, 121/82 (December 2011); 188/110 (February 2012); 120/70 (March 2012); 138/80, 160/113 (June 2012); 178/139 (August 2012); 178/119, 126/82 (October 2012); 165/100 (November 2012); 126/83, 169/115 (February 2013); 140/100, 135/80 (April 2013); 153/98 (May 2013); 174/108 (June 2013); 153/89 (July 2013); 172/109 (September 2013); 168/101; 170/107; 132/93; 139/90 (October 2013); 147/101; 167/103 (February 2014); 170/106; 158/113 (May 2014); 151/108; 124/110 (August 2014).  

Notably, the Veteran has reported that his blood pressure is well controlled at home, but becomes elevated when he visits a hospital.  (See, e.g., August 2014 VA examination (noting documented "white coat syndrome" with intermittent elevated blood pressure at the medical facility and controlled blood pressure at home); May 2013 VA treatment record (noting a history of "white coat syndrome," with home blood pressure readings of 80-90 diastolic), and December 2011 VA treatment record (noting the Veteran's report that his blood pressure increases when he is at the medical facility)).  This is corroborated by his home blood pressure chart (documented in an October 2013 VA treatment record, noting that all 8 readings in September and October 2013 had a diastolic pressure below 100).  

On February 2012 VA examination, the examiner noted the diastolic readings over 120 in 2010 and recorded current readings of 177/117 and 182/118.  The examiner noted that the Veteran's x-ray and EKG findings, which showed "no end organ damage from the hypertension," suggested that the Veteran's "normal home readings may be the most accurate assessment" of the true severity of his hypertension, and that anxiety plays "a major role in the elevated readings in the hospital and office." 

 On August 2014 VA examination the Veteran's blood pressure readings were 177/112, 196/117, and 170/105.  The examiner opined that the hypertension would prevent the Veteran from engaging in employment of a strenuous nature.

Out of 50 blood pressure readings noted in VA treatment records and additional 5 readings on VA examination, there are only 4 readings with a diastolic reading of 120 or greater.  The Board acknowledges the Veteran's report on his October 2014 substantive appeal that at some unspecified point in August 2014, his blood pressure was 196/124.  However, assuming [for the purpose of this decision] that the Veteran's report is accurate, the Board concludes that 5 readings out of over 50 does not support a finding that the Veteran's diastolic pressures are predominantly 120 or more.  The Board has considered whether "staged" ratings are warranted for any time periods when diastolic readings above 120 were recorded, but notes that such reading were either isolated single readings (August 2012 and August 2014) or accompanied by same-day diastolic readings below 100 (August, October, and December 2010).  Consequently, the Board finds that such readings do not indicate periods of time where the diastolic pressure was 120 or more and that "staged" ratings are not warranted.

Furthermore, and on an independent basis, the Board notes that the clinical evidence of record, to include VA treatment records and the findings of the February 2012 examiner, indicates that the elevated readings while seeking medical treatment are intermittent periods of elevation related to his anxiety ("white coat syndrome") and not evidence of an underlying increase in the severity of his service-connected hypertension, because there is no evidence of hypertension-related organ damage.  Notably, the Veteran's lay testimony as to the nature of his blood pressure readings at home (which he is competent to report) supports this conclusion.  Therefore, the Board finds that the Veteran is not entitled to a schedular rating in excess of 20 percent for his service-connected hypertension.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that the symptoms and impairment associated with the Veteran's hypertension (i.e., elevated blood pressure and derivative effects, such as restrictions on physical activity) are encompassed by the schedular criteria for the rating now assigned.  The schedular criteria provide for higher ratings for symptoms of greater severity, but such symptoms are not shown.  Notably, the clinical record indicates that the Veteran's hypertension is asymptomatic and has not led to organ damage.  The Veteran has not identified, and the record does not otherwise suggest, any symptoms or functional impairment not encompassed by the schedular criteria (whether alone or in combination with his other service-connected disabilities).  (The Board acknowledges that an August 2014 VA psychiatric examination report suggests that the Veteran's insomnia may be related to his hypertension, but notes that a separate decision has granted him service connection for psychiatric disability, which encompasses the symptom of sleep disturbance.)  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board acknowledges that the record suggests that the Veteran is unemployable.  (See July 2009 Social Security Administration Notice of Decision, noting that disability benefits were awarded due to posttraumatic stress disorder.)  However, that evidence indicates that he is unemployable as a result of psychiatric disability, the rating for which is not before the Board at this time.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 20 percent for hypertension is denied.


REMAND

Left Inguinal Hernia

The Veteran asserts that a left inguinal hernia was diagnosed on his April 2007 examination at separation.  The record indicates that the AOJ requested a report of this examination from the (fee-basis) medical provider, but was told that the record could not be released without service department permission.  The record reflects that the AOJ requested the record from the service department, but did not receive a reply. 

Records of a diagnosis of a claimed disability during service are critical evidence in a claim of service connection for such disability.  Service department records are of record and must be secured (or the reasons for their unavailability must be documented for the record.)

Erectile Dysfunction

On February 2012 VA examination, the examiner attributed the Veteran's erectile dysfunction to hypogonadism.  He opined that such disability was not related to the Veteran's hypertension medication; no other etiology opinion was provided.  In his October 2014 substantive appeal, the Veteran asserted that his erectile dysfunction is secondary to his hypertension or to his medication for psychiatric disability; service connection for psychiatric disability has been granted in a separate decision being issued.  As the Veteran reports experiencing symptoms of erectile dysfunction since approximately the time his hypertension was diagnosed and he began taking medicine for psychiatric disability, the Board finds that a remand for a medical opinion to ascertain the nature and etiology of the Veteran's erectile dysfunction is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, it appears that the Veteran receives ongoing treatment for his hernia and erectile dysfunction.  His most recent (VA) treatment records in the file are from August 2014.  As records of treatment since may contain pertinent information, and because VA treatment records are constructively of record, they must be sought.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his left inguinal hernia and erectile dysfunction, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include all VA records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should arrange for exhaustive development to secure for the record the report of the Veteran's April 2007 Reserves separation examination.  If such record has been lost or destroyed (or did not exist), it should be so certified, and the scope of the search must be noted in the record.

3.  After the development sought above is completed, the AOJ should forward the entire record to an appropriate physician for review and a medical advisory opinion addressing whether or not the Veteran's erectile dysfunction is related to his service/service-connected disabilities.  Based on a review of the entire record (to include this remand), the examiner should provide an opinion that responds to the following: 

What is the most likely etiology for the Veteran's erectile dysfunction?  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that is related to (or onset during) his active service, or that it is secondary to his service-connected disabilities (to include hypertension and psychiatric disability) or medications prescribed to treat those conditions? 

The examiner must include rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  [If further examination is necessary to address the questions, such should be arranged.]

4.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., a hernia examination, if such is deemed necessary), and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


